            Case 1:18-cv-00645-DAD-GSA Document 62 Filed 06/05/20 Page 1 of 2



1

2

3

4

5

6

7

8                                    UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   BARRY L. BROOKINS,                          1:18-cv-00645-DAD-GSA-PC
12                   Plaintiff,                  ORDER DENYING PLAINTIFF’S SECOND
                                                 MOTION TO COMPEL AS PREMATURE
13          vs.                                  (ECF No. 61.)
14   RAJENDRA DWIVEDI,
15                 Defendant.
16

17

18           Barry L. Brookins (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
19   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with Plaintiff’s
20   Complaint filed on May 10, 2019, against sole defendant Dr. Rajendra Dwivedi (“Defendant”)
21   for failing to provide adequate medical care in violation of the Eighth Amendment. (ECF No.
22   1.)
23           On June 4, 2020, Plaintiff filed a motion to compel admissions and responses to
24   interrogatories. (ECF No. 61.) This is Plaintiff’s second motion to compel.1
25           Plaintiff’s motion shall again be denied as premature. Plaintiff is reminded that discovery
26   in this case has not yet been opened. When this case is ready for discovery the court will issue a
27

28                   1
                       Plaintiff filed the first motion to compel on May 21, 2020, and the motion was denied as
     premature on May 26, 2020. (ECF Nos. 59, 60.)

                                                            1
             Case 1:18-cv-00645-DAD-GSA Document 62 Filed 06/05/20 Page 2 of 2



1    scheduling order opening discovery. Discovery will not be opened until after Defendant has filed
2    an answer to the complaint.2 Therefore, it is not time for discovery in this case and Plaintiff’s
3    motion to compel shall be denied. Plaintiff should not send Defendant discovery requests until
4    after discovery has been opened.
5             Plaintiff requests the court to compel responses by Defendant because “set one of
6    admissions and interrogatories [have] been stonewalled, thwarted [and] rebuffed by the
7    Defendant [preventing] the Plaintiff [from] mak[ing] a defense for summary judgment.” (ECF
8    No. 61.) As discussed above, Defendant is not obligated to provide any responses to Plaintiff’s
9    discovery requests until after discovery has been opened.
10            For these reasons, Plaintiff’s motion to compel shall be denied as premature, without
11   prejudice to renewal of the motion after discovery has been opened.
12            Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to compel, filed on June
13   4, 2020, is DENIED as premature, without prejudice.
14
     IT IS SO ORDERED.
15

16       Dated:       June 5, 2020                                    /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
                       2   Defendant Dwivedi filed a motion to dismiss on March 6, 2020. (ECF No. 46.) Under Rule
26
     12(a)(4), the filing of Defendant’s motion to dismiss extends the time for Defendant to file an answer until after the
27   motion to dismiss has been resolved. Fed. R. Civ. P. 12(a)(4); See Hernandez v. Avis Budget Group, Inc., 1:17-cv-
     00211-DAD-EPG, 2018 WL 10323280 (E.D. Cal. November 2, 2018).
28


                                                               2
